



Exhibit 10.23




AMENDMENT NUMBER ONE
TO THE
CHEVRON CORPORATION RETIREMENT RESTORATION PLAN


WHEREAS, Chevron Corporation (the “Corporation”) has established and maintains
the Chevron Corporation Retirement Restoration Plan (the “RRP”), which was last
amended and restated effective January 1, 2009;


WHEREAS, the Corporation has delegated the administration of the RRP to the
Management Compensation Committee (the “Committee”);


WHEREAS, the Committee may amend the provisions pursuant to Section VII(g) of
the RRP;


WHEREAS, the Committee wishes to amend the RRP to permit the designation of a
trust as a beneficiary and cease to accept domestic relations orders;


NOW, THEREFORE, BE IT


RESOLVED, that the RRP is hereby amended as follows:


1.
Effective January 1, 2017, Section II (a) of the RRP is hereby deleted and
replaced in its entirety as follows:



“Beneficiary” means the person, persons or trust (that meets the requirements of
Treasury Regulation 1.401(a)(9)-4) that has been designated by a Participant to
receive the Participant’s Restoration Benefit or portion thereof, as provided in
Section VI.


2.
Effective June 1, 2017, the following shall be added to the end of Section
VII(e) of the RRP:



“Effective June 1, 2017, the Corporation shall no longer accept domestic
relations orders under the Plan.”


3.
Except as provided herein, the terms of the RRP are affirmed in all other
respects.







MANAGEMENT COMPENSATION COMMITTEE




/s/ E. Hernandez, Jr.
By: E. Hernandez, Jr., Chairman
 
 
DATE:
12/6/16                                                                     









    
    





